Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128216 & (14)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v      	                                                          SC: 128216      

                                                                    COA: 260444       

                                                                    Wayne CC: 95-014001-01 

  LAMAR CAMPBELL, 

          Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the application for leave to appeal the February 25, 2005
  order of the Court of Appeals is considered, and it is DENIED, because defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion for bond is
  also considered, and it is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2005                    _________________________________________
         s1024                                                                 Clerk